                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DEYONTAE CORNAIL STINSON,

                               Plaintiff,
        v.
                                                                    OPINION and ORDER
 RENNAE SCHUELER, ANGELA HODGE,
                                                                         19-cv-379-jdp
 SALAMULLAH SYED, TERESA EAILR, and
 DENISE VALERIUS,

                               Defendants.


       Pro se plaintiff Deyontae Cornail Stinson, an inmate at Columbia Correctional

Institution (CCI), sustained a serious injury to his right knee in February 2017. He alleges that

health-care staff at CCI have failed to address his medical needs in the aftermath of that injury

by failing to promptly schedule him for a needed surgery and by depriving him of ibuprofen to

address his pain.

       The court has granted Stinson leave to proceed in forma pauperis. Dkt. 4. I must now

screen his complaint and dismiss any portion that is legally frivolous, malicious, fails to state a

claim upon which relief may be granted, or asks for money damages from a defendant who by

law cannot be sued for money damages. 28 U.S.C. §§ 1915 and 1915A. In doing so, I must

accept his allegations as true, see Bonte v. U.S. Bank, N.A., 624 F.3d 461, 463 (7th Cir. 2010),

and construe the complaint generously, holding it to a less stringent standard than formal

pleadings drafted by lawyers. Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011).

       Stinson may have viable constitutional and state-law claims, but he has not explained

how the defendants he named are specifically responsible for those violations. So I will dismiss

his complaint and give him a chance to file an amended complaint.
                                  ALLEGATIONS OF FACT

       On February 18, 2017, Stinson was playing basketball at CCI when he severely injured

his right knee. He was rushed to CCI’s health service unit (HSU), where he was seen by a

registered nurse (whose name he does not know). The nurse observed that Stinson’s knee was

swollen in an unnatural way. She sent Stinson back to his housing unit in a wheelchair with a

bag of ice, but she did not provide him with an x-ray or pain medication. On February 20,

2017, Stinson was seen by another unknown nurse, who also sent him back to his housing unit

without an x-ray.

       On May 18, 2017, Stinson was seen by defendant Salamullah Syed, a doctor, who

ordered an MRI. That MRI occurred on July 11, 2017. It revealed a “complex tear.” Dkt. 1,

at 3. Stinson says that he was told that a knee surgery had been scheduled for November 16,

2017, but that date came and went without Stinson receiving his surgery. Stinson filed a

grievance about the delay in care on February 5, 2018. See Dkt. 1-1. The inmate complaint

examiner recommended that Stinson’s complaint be dismissed, noting that “[w]hile there was

a period of delay . . . , care has been occurring and plans for continued care are in process.

Noting that surgery is scheduled, recommendation is for dismissal.” Id. at 1. Stinson ultimately

received the promised surgery on March 15, 2018.

       Stinson also alleges that he was deprived of ibuprofen for a several days in January

2018. Stinson was in segregation at the time and was experiencing considerable pain. He filed

a grievance about the deprivation on February 8, 2019. See Dkt. 1-2. That grievance was

affirmed after the inmate complaint examiner determined that “the medication should have

been reissued through HSU after the [segregation] placement. Recommendation is to affirm




                                               2
the complaint with copies to the Deputy Warden and [Health Service Managers] to review the

process of reissuing medication for [Restrictive Housing] Unit Moves.” Dkt. 1-2, at 1.



                                          ANALYSIS

       Stinson attempts to assert Eighth Amendment medical care claims and state-law

medical malpractice claims. I understand his claims to arise out of two incidents related to his

knee injury: (1) the delay in scheduling his surgery; and (2) the failure to provide him with

pain medication while in segregation.

A. Delay in scheduling Stinson’s knee surgery

       Stinson contends that all five defendants violated the Eighth Amendment and

Wisconsin law by failing to promptly schedule him for surgery once the extent of his injury

became clear. The Eighth Amendment prohibits prison officials from acting with deliberate

indifference toward prisoners’ serious medical needs. Estelle v. Gamble, 429 U.S. 97, 103–104

(1976). To state a deliberate indifference claim, Stinson must allege that each defendant was

aware of a serious medical need and consciously failed to take reasonable measures to help him.

Duckworth v. Ahmad, 532 F.3d 676, 679 (7th Cir. 2008). A serious medical need is a condition

that a doctor has recognized as needing treatment or one for which the necessity of treatment

would be obvious to a lay person. Johnson v. Snyder, 444 F.3d 579, 584–85 (7th Cir. 2006).

Delays in treatment may constitute deliberate indifference if they unnecessarily prolong the

prisoner’s pain. Smith v. Knox Cty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012).

       I can infer from Stinson’s allegations that his knee injury constituted a serious medical

need for purposes of the Eighth Amendment. But I cannot tell from Stinson’s allegations how

these five defendants he names were responsible for the delay he experienced in getting the


                                               3
surgery he needed. Stinson says that “health service request forms show the names of the

defendants who were [primarily responding to his] medical needs” were defendants Angela

Hodge (HSU assistant manager), Teresa Eailr (a registered nurse), and Denise Valerius

(another registered nurse). Dkt. 1, at 4. But he doesn’t explain what relief he asked for in his

health service requests forms, so I cannot tell whether Hodge, Eailr, and Valerius were aware

that Stinson needed surgery and failed to take reasonable measures to help him.

       The same goes for defendants Schueler and Syed. Stinson does not make any specific

allegations about Schueler, other than noting that she was the health service manager during

the period at issue. But to be liable under the Eighth Amendment, a defendant must have

personal involvement in the constitutional deprivation. Hildebrandt v. Ill Dep’t of Nat. Res., 347

F.3d 1014, 1036 (7th Cir. 2003). This means that an official must have participated in the

alleged conduct or facilitated it. It is not enough to show that a particular defendant is the

supervisor of someone else who committed a constitutional violation. Burks v. Raemisch, 555

F.3d 593–94 (7th Cir. 2009) (“Liability depends on each defendant’s knowledge and actions,

not on the knowledge or actions of persons they supervise.”). As for the allegations about

defendant Syed, Stinson says that he saw Syed on May 18, 2017, and that Syed ordered that

an MRI be performed. But Stinson doesn’t explain how, if at all, Syed was responsible for the

delay in scheduling Stinson’s surgery, or how his actions otherwise demonstrated a conscious

disregard for Stinson’s medical needs.

B. Failure to provide pain medications

       Stinson also alleges that he was deprived of ibuprofen for a several days in January

2018, while he was in segregation. But Stinson doesn’t identify any defendant who was

responsible for this deprivation.


                                                4
       So as currently pleaded, Stinson’s delay-related allegations do not state Eighth

Amendment claims against any of the defendants. And without Eighth Amendment claims, I

will not exercise supplemental jurisdiction over any potential state-law medical malpractice

claims. See 28 U.S.C. § 1367(c).

C. Amending the complaint

       I will give Stinson a short deadline to file an amended complaint that explains how each

of the defendant is responsible for the deprivations he alleges. He should draft his amended

complaint as if he were telling a story to people who know nothing about his situation. Stinson

should state (1) what acts he believes violated his rights; (2) what rights were violated; (3) the

specific person who committed each of those acts; and (4) what relief he wants the court to

provide. If Stinson does not know the identity of particular defendants, he may label them as

John Doe No. 1, John Doe No. 2, and so on, and the court has procedures by which he may

make discovery requests to identify those defendants. If Stinson does not provide an amended

complaint by the deadline set below, I will dismiss the case for his failure to state a claim upon

which relief may be granted, and assess him a “strike” under 28 U.S.C. § 1915(g).

D. Motion for injunctive relief

       Stinson has also filed a motion for preliminary injunctive relief, Dkt. 7, which I will

deny as moot. He may renew his motion when he files his amended complaint. But when he

does so, he should be sure to follow this court’s rules for motions seeking injunctive relief. I

will attach a copy of those procedures to this order. To show that he is entitled to injunctive

relief, he must file findings of fact explaining the events supporting the need for injunction. An

injunction is a forward-looking remedy, so Stinson needs to explain why the facts as they exist

right now warrant court intervention. It is not enough simply to summarize his allegations


                                                5
about CCI’s past delay in scheduling his surgery, because Stinson received his surgery on March

15, 2018. So if Stinson chooses to renew his motion for injunctive relief, he must provide

findings of facts that explain specifically how his medical needs are currently not being met, and

what specific relief would resolve these issues.



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Deyontae Cornail Stinson’s complaint, Dkt. 1, is DISMISSED.

       2. Plaintiff may have until November 18, 2019, to submit an amended complaint that
          complies with Federal Rule of Civil Procedure 8.

       3. Plaintiff’s motion for preliminary injunctive relief, Dkt. 7, is DENIED as moot. The
          clerk of court is directed to send plaintiff this court’s procedures for filing motions
          for injunctive relief.

       Entered October 28, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                   6
